Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 30, 2020

The Court of Appeals hereby passes the following order:

A20D0395. STACY K. RECINELLA f/k/a STACY RUTTER v. CHARLES W.
    RUTTER, JR.

      Following the parties’ contentious divorce, the trial court entered an order
governing custody and visitation of their minor children. The court later found
Recinella in contempt of that order, and she appealed to this Court. We docketed the
appeal as Case No. A20A0701, and it remains pending here. Meanwhile, the trial
court entered another order awarding attorney fees to Recinella’s ex-husband under
OCGA § 9-15-14 and other statutes. Recinella now seeks discretionary review of the
fee award.1
      “[A] party aggrieved by a post-judgment OCGA § 9-15-14 award is required
to comply with the discretionary appeal procedure of OCGA § 5-6-35 (a) (10) only
in those instances where no direct appeal has been otherwise taken from the
underlying judgment. However, in those instances where . . . a direct appeal has been
taken from the underlying judgment, a party may also appeal directly from the OCGA
§ 9-15-14 post-judgment award without regard to the discretionary appeal
procedures.” Rolleston v. Huie, 198 Ga. App. 49, 52 (4) (400 SE2d 349) (1990);


      1
        Recinella’s application was not filed within 30 days of the February 20, 2020
fee award, as required by OCGA § 5-6-35 (d). However, the filing deadline was tolled
by the March 14, 2020 Supreme Court Order Declaring Statewide Judicial
Emergency, as extended on April 6, May 11, and June 12, 2020. See Order Declaring
Statewide Judicial Emergency, First Extension Order, Second Extension Order, and
Third Extension order, available at http://www.gasupreme.us. This application
therefore was timely filed on June 10, 2020.
accord Reynolds v. Clark, 322 Ga. App. 788, 789 (746 SE2d 266) (2013) (“a post-
judgment award of attorney fees may be appealed directly . . . where there is a
pending appeal taken from the underlying judgment”). Thus, Recinella was entitled
to a direct appeal from the attorney fee award.
       This Court will grant a timely discretionary application pursuant to OCGA §
5-6-35 (j) if the trial court’s order is subject to direct appeal and the applicant has not
timely filed a notice of appeal. Accordingly, this application is hereby GRANTED.
Recinella shall have ten days from the date of this order to file a notice of appeal with
the trial court. If, however, she has already filed a notice of appeal, she need not file
a second notice. The clerk of the trial court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals. Recinella’s motion to stay is
MOOT.
                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/30/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.